ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_10_EN.txt. 451

SEPARATE OPINION OF JUDGE FORTIER

Challenge of eighty-two (82) Qatari documents by Bahrain — Decision by
Qatar to disregard “non-authentic documents” — History of eighty-two (82)
documents including impact on Qatari claim to Hawar Islands — Qatar’s new
argument — Potential damage to administration of international justice.

Sovereignty over Zubarah — Review of 1868 to 1916 documents — Burden of
proof — Naim presence in Zubarah — Allegiance of nomadic tribes as basis of
title — Events of 1937 — Acts of conquest and change of title in 1937 — Pro-
test of forcible taking in pre-United Nations Charter days — Effect of principle
of stability — Competency of Court.

Janan Island and 1939 British decision — Janan Island as part of the Hawars
Context and interpretation letters of 23 December 1947.

Maritime delimitation — Reservations.
PRELIMINARY ISSUE

1. Before I write my separate opinion in respect of Zubarah and Janan
Island, I wish to address one important issue which has arisen in the
course of the present proceedings and which, I believe, should have been
commented upon in the Judgment. Since the Court chose not to address
this issue, I have decided that it was my duty to do so. I refer to the
82 Qatari documents whose authenticity was successfully challenged by
Bahrain.

2. The only reference to the 82 documents in the Judgment is found in
paragraphs 15 to 23 of the section setting out the history of the proceed-
ings before the Court. It consists of a mere narrative. I am of the view
that this extraordinary incident merits the following comments.

3. When Qatar made its Application to the Court in July 1991, it
based its principal contentions in support of its claim to the Hawar
Islands on these 82 documents. When Qatar filed its Memorial in Sep-
tember 1996, its Annexes included these 82 documents. These documents
played an essential role in Qatar’s Memorial, serving as almost the only
basis for Qatar’s claim to the Hawar Islands as well as, to a lesser degree,
the Zubarah region. Once the authenticity of these essential docu-
ments was challenged by Bahrain, Qatar did not abandon its claim to
the Hawar Islands. It adduced a new argument, which was not even
developed in its original Memorial as an alternative argument.

415
452 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

4. I believe that the Court should not simply disregard and fail to take
into consideration this unprecedented incident. In my opinion, these
documents have “polluted” and “infected” the whole of Qatar’s case
(CR 2000/11, pp. 12 and 14).

5. Some of them resurface, directly or indirectly, at various stages of
Qatar’s written and oral pleadings. They remain in the record and some
of them linger and are invoked occasionally in support of Qatar’s alter-
native argument.

6. While I must accept, as I do, Qatar’s disclaimer and apologies, in
my opinion I cannot consider Qatar’s case without having in mind the
damage that would have been done to the administration of international
justice, indeed to the very position of this Court, if the challenge by
Bahrain of the authenticity of these documents had not led Qatar,
eventually, to inform the Court that it had “decided [to] disregard all
the 82 challenged documents for the purposes of the present case”.

7. In my consideration of Qatar’s case, I cannot ignore the history of
these documents. Qatar’s case today is not the same case as it was when
it was first set out in the Claimant’s Memorial in September 1996. The
manner in which the Qatari claim to the Hawar Islands has been
developed before the Court has changed fundamentally since the Qatar
Memorial and Counter-Memorial. What has happened has a direct
bearing on the substance of various important aspects of the case.

8. I note that the introduction to Qatar’s Counter-Memorial contained
a summary of what it called “the central elements” of its case and
asserted that Qatar’s evidence had achieved the following:

— one, it had “demonstrated” the territorial integrity of Qatar as com-
prising the whole peninsula and the Hawar Islands;

— two, it “showed” that this alleged territorial integrity was recognized
“at least” since the mid-nineteenth century by Britain, the Ottoman
Empire, local rulers, and indeed Bahrain;

— three, it had “shown” the worthlessness of Bahrain’s evidence in sup-
port of its successful defence of the Hawar Islands in the arbitration
that resulted in the British Award of 1939; and

— four, it had “provided evidence” of Qatar’s own “acts of sovereignty”
on the Hawar Islands (Counter-Memorial of Qatar, paras. 1.2-1.8).

9. I observe that all these “central elements” of Qatar’s case depended
on the use of the 82 documents. These documents were later abandoned
by Qatar.

10. As I noted earlier, Qatar then adopted a new argument to support
the maintenance of its claim to the Hawar Islands. Conduct and effec-
tivité having been abandoned, Qatar’s title to the Hawar Islands now
rests on original title and proximity. Why was this new argument, if it has
the merit that Qatar now claims for it, not developed in Qatar’s original
Memorial at the very least as an alternative line of approach? Qatar
never answered that question.

416
453 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

11. With these observations, I end my comments on the 82 challenged
documents and close that chapter. I believe that the Court, in considering
the Parties’ conflicting versions of the facts in this case, had a duty to do
more than merely narrate the Parties’ respective exchange of letters fol-
lowing Bahrain’s challenge of the authenticity of 82 documents which
loomed as central to Qatar’s case. I regret that it elected not to do so.

ZUBARAH

12. While I voted in favour of the Court’s Judgment that the State of
Qatar has sovereignty over Zubarah, I reach my conclusion for reasons
different from those set out in the Judgment.

In my view, the documents originating between 1869 and 1916 on
which Qatar relies in support of its claim to Zubarah and which the
Court found dispositive do no such thing. By 1916, Bahrain had not lost
its title to Zubarah on the Qatar peninsula.

13. In paragraph 5 of its Application to the Court in July 1991, Qatar
represented that: “until 1868, the Qatar peninsula was considered by the
British as a dependency of Bahrain”. This admission by Qatar permits
me to observe at the outset of my separate opinion that, at least until
1868, the entirety of the Qatar peninsula was subject to Bahrain’s sov-
ereignty; this obviously included Zubarah.

14. The question which I set out to resolve is: how, where, when and
in what degree did Bahrain lose its title to the peninsula, including, more
particularly, Zubarah? Qatar has the burden of proof in respect of this
question. Having reviewed the evidence I have reached the conclusion
that it has not discharged its burden.

15. Qatar, in support of its claim to Zubarah, has relied on a series of
documents originating between 1868 and 1916. I will refer to these docu-
ments, in turn.

16. Having reviewed the 1868 Agreements, I find no basis whatsoever
on which I could conclude that, by virtue of these Agreements, Bahrain’s
authority in the Qatar peninsula ended in 1868.

17. The history of the period from 1868 to 1916 consists of a complex
web of relations between the Turks, the British, the Sheikhs of Bahrain,
the leaders of the Al-Thani family and many tribes in the east and north
of the Qatar peninsula. Having reviewed the record before the Court,
I find nothing in it to suggest that, during this period, the Sheikhs of
Bahrain abandoned their claims to Zubarah. I note, in particular, that
in its Memorial and Counter-Memorial, Qatar relied on a number of
documents originating during this period as supportive of its claim to
Zubarah. Many of these documents have been acknowledged as “non-
authentic”.

18. Before the departure of the Ottomans in 1915, Great Britain and

417
454 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

Turkey concluded the unratified 1913 Anglo-Turkish Convention and the
1914 Treaty. Counsel for Qatar has referred the Court to Article 11 of the
unratified 1913 Anglo-Turkish Convention (CR 2000/22, p. 18, para. 40).
That Article includes the provision that “the said peninsula shall be gov-
erned, as heretofore, by Sheikh Jasim-bin-Sani and his successors”. I see
nothing in that clause or, indeed, anywhere in the document that amounts
to recognition of an independent State of Qatar existing throughout the
peninsula. The crucial words are that the peninsula shall be governed “as
heretofore” by the Al-Thani. The evidence before the Court is over-
whelming: the prior governance of the peninsula (prior to 1913) by the
Al-Thani did not extend to large parts of the peninsula, including Zuba-
rah. I fail to see how Qatar can rely on the text of the 1913 Agreement as
evidence of its title to Zubarah. In any event, the unratified 1913 Treaty
cannot create a title.

19. Did the 1914 Treaty amount to recognition of a State of Qatar as
of that date? Having reviewed the Treaty carefully, I find nothing in it to
suggest recognition of the political status of the territory of El-Katr or
the area of authority of those who governed part of it.

20. I come now to consider the 1916 Agreement. Does it demonstrate
the loss by Bahrain of its title to Zubarah, in favour of Qatar? The Court
has been referred by Qatar to Articles X and XI of that Agreement. By
virtue of Article X, the British Government undertook to protect the
Ruler, his subjects and his territory from aggression. By virtue of
Article XI, Britain also undertook to grant the Ruler its good offices
should he or his subjects be assailed by land within the territory of
Qatar. In neither of these articles or, indeed, anywhere in the Treaty,
was any definition given of this “Territory”. Nowhere in the 1916
Agreement can I find an acknowledgment of Qatar’s status or of title to
the Qatar peninsula, in particular, Zubarah.

21. I conclude that Qatar has not discharged its burden of proof
and that the evidence is clear: by 1916, Bahrain had not lost its title to
Zubarah on the Qatar peninsula.

22. Before I come to certain events in 1937 which are crucial to my
conclusion on which Party has sovereignty over Zubarah today, I will
review briefly two important facets of the present case:

(i) May a Ruler establish or maintain his title in territories having cer-
tain characteristics through tribes swearing allegiance to him?

(ii) May the ties between the Ruler of Bahrain and the Naim Tribe be

characterized as ties of allegiance capable of serving as the basis of a
claim by Bahrain to sovereignty over Zubarah?

I will deal with these two questions together.

418
455 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

23. I believe that the evidence before the Court is sufficient to establish
a regular and consistent Naim presence in the Zubarah region, at the very
least from 1868 to 1937. That the Naim and the Al-Khalifah had a rela-
tionship is uncontroverted (see Reply of Bahrain, pp. 124-126). Does the
allegiance of the Naim tribes that inhabited the northwest of the Qatar
peninsula and who remained loyal to Bahrain and the Ai-Khalifah
throughout the relevant period confirm Bahrain’s title over the Zubarah
region? Qatar has argued forcefully that there was no such allegiance and
that, in any event, allegiance of nomadic tribes such as the Naim in the
Gulf region cannot create title.

24. In areas such as the Zubarah region, where the pattern of habita-
tion was nomadic and boundaries were not drawn formally, are the ties
of allegiance referred to above capable of serving as the basis of a claim
by Bahrain to sovereignty over Zubarah? I believe so.

25. International law recognizes that in certain territories that are pos-
sessed of exceptional circumstances such as low habitability, of which the
Zubarah region is undoubtedly one, a Ruler might establish and main-
tain title to his territory by manifestations of dominion or control through
tribes who gave him their allegiance and looked to him for assistance.

26. In the Dubai/Sharjah Arbitration, which involved a border dispute
between neighbours of the Parties to the present case, this basis of title
received legal approbation. The Tribunal observed as follows:

“until the mid-twentieth century this region was largely desert and
sparsely populated. Except for the coastal fringe, the population was
nomadic or semi-nomadic and for such people the modern concept
of ‘boundary’ or ‘frontier’ had no meaning. They were concerned
only with areas or localities within which they moved from place to
place.

The tribes owed allegiance to a Ruler. The form of allegiance
varied, but might, for instance, involve the payment of the religious
tax known as ‘zakat’. The link between a tribe and a Ruler might be
close or tenuous, dependent on the degree of independence mani-
fested by the people concerned. It was, however, by way of this alle-
giance that a Ruler was able to exercise a form of sovereignty over a
region where nomadic tribesmen were regularly moving from place
to place. There was no direct control by a Ruler over a given terri-
tory but a control exercised through the tribal system, which might
indeed, if a particular tribe displayed a high degree of independence,
become more or less theoretical. Mr. Morsy Abdullah has very well
summarised the position in these words:

‘Political boundaries were dependent on tribal loyalties to par-
ticular shaikhs and consequently were subject to frequent change.
Therefore, the frontier between the Trucial States and the Sultan-
ate of Muscat and the inter-state boundaries changed frequently

419
456

DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

during the nineteenth and twentieth centuries as it was based on
the dirah of the tribes. Dirah in Arabia at this time was a flexibly
defined area, changing in size according to the strength of the tribe
which wandered within it. In addition, a tribe’s loyalty was deter-
mined by its own interests and could, and at this time often did,
alter.’

The term ‘dirah’ indicates a region within which a nomadic people
moves. The term ‘haram’ means, however, an area in the vicinity of
a town or settlement upon which such town or settlement has a
claim of exclusive rights for the purpose of obtaining the necessities
of its existence.” (DubailSharjah Border ( Award), International Law
Reports, Vol. 91, pp. 587-588.)

27. The tribal dirah of Zubarah was the home of the Naim tribe
during the relevant period and it remained so until the events of
1937 (Memorial of Bahrain, Sect. 2.1; Counter-Memorial of Bahrain,
Sect. 2.2. See also Map 5 in Annex 7 of Memorial of Bahrain).

28. Inthe Western Sahara case, the Court considered different regional
concepts of sovereignty as basis for territorial sovereignty in international

law.

420

The Court said:

“Morocco requests that, in appreciating the evidence, the Court
should take account of the special structure of the Sherifian State.
No rule of international law, in the view of the Court, requires the
structure of a State to follow any particular pattern, as is evident
from the diversity of the forms of State found in the world today.
Morocco’s request is therefore justified. At the same time, where
sovereignty over territory is claimed, the particular structure of a
State may be a relevant element in appreciating the reality or other-
wise of a display of State activity adduced as evidence of that sov-
ereignty.

That the Sherifian State at the time of the Spanish colonization of
Western Sahara was a State of a special character is certain. Its spe-
cial character consisted in the fact that it was founded on the com-
mon religious bond of Islam existing among the peoples and on the
allegiance of various tribes to the Sultan, through their caids or
sheikhs, rather than on the notion of territory . . . Political ties of
allegiance to a ruler, on the other hand, have frequently formed a
major element in the composition of a State. Such an allegiance,
however, if it is to afford indications of the ruler’s sovereignty, must
clearly be real and manifested in acts evidencing acceptance of his
political authority. Otherwise, there will be no genuine display or
exercise of State authority. It follows that the special character of the
Moroccan State and the special forms in which its exercise of sov-
ereignty may, in consequence, have expressed itself, do not dispense
the Court from appreciating whether at the relevant time Moroccan
457 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

sovereignty was effectively exercised or displayed in Western
Sahara.” (Western Sahara, Advisory Opinion, 1. C.J. Reports 1975,
pp. 43-44, paras. 94-95; emphasis added.)

29. In my opinion, sovereignty over Zubarah appertained to Bahrain
through the period from 1868 to 1937 as a result of the presence in the
region of the Naim tribe, which clearly manifested its allegiance to the
Ruler of Bahrain and accepted his political authority. The record pro-
vides numerous examples of this relationship (Reply of Bahrain, pp. 124-
126).

30. I observe that Qatar, for its part, has been unable to provide any
evidence of Al-Thani or Ottoman activities in the Zubarah region prior
to 1937.

31. I find a letter written by the British Political Resident, Hickin-
botham, in May 1937, pertinent both to events which unfolded later in
that year as well as to the alleged sovereignty of Qatar at that time to the
whole of the peninsula. He wrote:

“The Adviser [Belgrave] informed me that the Bahrain Govern-
ment had a counter proposal ready if necessary, the basis of which
was that they were prepared to concede all the area directly extra-
neous to Zubarah itself provided the Bahrain Government were per-
mitted to retain Zubarah itself to do with exactly as they wished. We
were agreed that provided any vestige of power remained with
Shaikh Abdullah [or Qatar], there was no reason why a compromise
should not be satisfactorily arrived at in this form — whilst the
Naim should be given the right to decide by plebiscite as to which
ruler they desire to serve, and of course should they move into any
portion of Qatar belonging to the Shaikh of Qatar, after having
admitted, for example, Bahrain nationality, they would then ipso
facto be liable for payment of all taxation that at the time had been
imposed upon other adherents to Qatar.” (Memorial of Bahrain,
Vol. 3, Ann. 128, p. 675; emphasis added.)

32. There was thus no doubt in the mind of the British Political Resi-
dent in that crucial year of 1937 that there were portions of Qatar which
did not then belong to the Sheikh of Qatar. The Zubarah region was
manifestly one of those “portions”.

33. In sum, the evidence provided by Bahrain, in my opinion, estab-
lishes a regular and consistent Naim presence in the Zubarah region until
1937. Sovereignty over Zubarah appertained to Bahrain prior to the
events of 1937. I now come to those events.

34. As I wrote earlier, the Zubarah region was then inhabited by the
Naim tribe. In July 1937, the Naim tribesmen who lived in Zubarah were
attacked by the Al-Thani and their adherents and forcibly evicted from
the region. First-hand recollections of this battle have been provided to
the Court. (See Memorial of Bahrain, paras. 283-284.)

421
458 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

35. Having examined the record before the Court, I believe that the
events of July 1937 can only be characterized as acts of conquest by
Qatar. Bahrain has never acquiesced in the seizure by Qatar of Zubarah
(see Reply of Bahrain, Sect. 4.6, at pp. 140 et seg. See also Memorial of
Bahrain, Vol. 5, Ann. 301, pp. 1216-1217).

36. If the seizure of Zubarah, in 1937, by an act of force, were to occur
today, there would be no doubt that it would be unlawful and ineffective
to deprive Bahrain of its title. The position now prevailing and fully
accepted in international law is that the use of force is unlawful and, by
itself, ineffective to bring about a change of title.

37. In 1937, however, the law was in a process of evolution and the
situation was not so clear.

38. During the oral pleadings, the Court was referred to the Fifth Edi-
tion of Oppenheim’s International Law, published in 1937, and the Ninth
Edition, published in 1992 (CR 2000/11, pp. 39-41). In this last edition,
the authors, Sir Robert Jennings and Sir Robert Watts, opined that it
should not be assumed that forcible takings of territories in the pre-
United Nations Charter days can be protested today.

39. The authors of the Ninth Edition conclude their comments with
the following observation: “This conclusion is fortified by the principle
of stability which must be at least a significant factor in questions con-
cerning territorial sovereignty” (at p. 705). I agree.

40. I have thus come to the conclusion that the Court is not competent
to judge and declare today, more than 60 years after the forcible taking,
that Bahrain is and at all material times has remained sovereign over
Zubarah.

41. For these reasons, I conclude that Qatar has sovereignty over
Zubarah.

JANAN ISLAND

42. The Court has found that the State of Qatar has sovereignty over
Janan Island, including Hadd Janan. In this separate opinion, I set out
the reasons why, in my view, the State of Bahrain has sovereignty over
Janan Island, including Hadd Janan.

43. The Court hgs ruled that the 1939 British decision was dispositive
of the question of title to the Hawar Islands in favour of Bahrain. The
critical issue in relation to Janan is whether, by the normal canons of
interpretation, that decision is to be understood as having, at the time,
included Janan. The Court’s sole task is to interpret the 1939 decision.

44, The letter containing the 1939 decision states:

“on the subject of the ownership of the Hawar Islands | am directed
by His Majesty’s Government to inform you that, after careful con-

422
459 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

sideration of the evidence adduced . . . they have decided that these
Islands belong to the State of Bahrain and not to the State of Qatar”
(Counter-Memorial of Bahrain, Vol. 1, p. 150, para. 362; emphasis
added).

45. Was the generalized reference in the 1939 British decision to the
“Hawar Islands” to be understood as including or excluding Janan? In
my opinion, it can only be understood as including Janan.

46. There is ample evidence in the record before the Court that the
terms “Hawar Islands Group”, “Hawar Group of Islands”, “Hawar
Group” and “Hawar Islands” were used synonymously by all interested
parties in the 1930s.

47. In the 1930s and before, the general tendency was to perceive
Janan as being part of the Hawars. This was not based on any geological
studies, nor on measurements of sea depth between Jazirat Hawar and
Janan. Each side has sought to proffer maps suggesting that the Hawars,
including Janan, belonged to them. There is no map evidence to suggest
that the British, the Turks, or others, differentiated Janan from the
Hawars. It is clear that in the 1930s the British would have thought that
the attribution of sovereignty for “the Hawars” covered Janan, too.

48. Nor was there anything in the conduct of Bahrain and Qatar, in
the period prior to the 1939 decision, which would have led Great Britain
to think that it was facing anything more than a single problem in
deciding sovereignty in the islands off the west coast of Qatar.

49. In 1936, against the background of negotiations for an oil conces-
sion over Bahrain’s unallotted area, the Ruler of Bahrain provided a list
of islands that formalized his claim to the Hawars. The list included
Janan island. There was no indication, either internally or in correspon-
dence with the Ruler of Bahrain, that Britain regarded Janan as outside
the Hawars, and thus as having been included in PCL’s 1935 Qatar
concession.

50. Janan had been specifically mentioned in the 1936 Bahrain list
which appeared to be the first formal written statement by Bahrain of its
sovereignty over the Hawar Islands. The 1937 Bahrain list mentioned
neither Janan or Hawar Island nor other specific islands. It simply refers
to the “Howar peninsula”. There is every reason to read that phrase by
reference to the more specific listings of the previous year, and thus
as including Janan.

51. The 1938 list was proffered in immediate connection with the deci-
sion to be made on the Hawar Islands. In that context, one might have
expected a total listing of all claimed islands and islands off the west
coast of Qatar. However, I find it entirely persuasive that in the light of
the two earlier lists submitted within the previous two years, Bahrain saw

423
460 DELIMITATION AND QUESTIONS (SEP. OP. FORTIER)

no need to repeat but in fact chose to do something different — to
attempt to substantiate a claim already made through now identifying
rocks and islands with beacons. This list was passed by Belgrave, who
within a few days also passed a concession map clearly showing Janan as
part of the Hawar Islands concession area.

52. Finally, I note that in the claim presented by Qatar in respect of
the 1939 British decision, it is never suggested that, whatever the outcome
of the Hawars might be, Janan was a separate issue, in which Qatar’s
claim was as strong, or stronger.

53. In coming to its conclusion in respect of Janan Island, the Court
has attached a great deal of importance to the letters sent on 23 Decem-
ber 1947 by the British Political Agent in Bahrain to the Rulers of Qatar
and Bahrain. The Court has found that the British Government, in thus
proceeding in 1947, “provided an authoritative interpretation of the 1939
decision and of the situation resulting from it” (Judgment, para. 164).

54. In my opinion, the 1947 letters do not purport to determine owner-
ship of any island, large or small. The letters, by any normal rule of
interpretation, do not purport to interpret the 1939 decision. The critical
issue for the Court is not whether the 1947 sea-bed delimitation, in its
references to Janan, was or was not right. If the 1939 British decision did
indeed include Janan as part of the Hawars (as I believe it does), the
statement in the letter of 1947 that “Janan Island is not regarded as being
included in the islands of the Hawar Group”, cannot lawfully revise the
1939 decision. Finally, in my opinion, it carries little conviction even as
an interpretation by an official, in 1947, of a governmental decision in
1939, because it does not address the documentation that would be rele-
vant to such an interpretation.

55. Finally, the context of the 1947 letters is also important. The pur-
pose of the letters was not to notify the Rulers of a decision which they
would be entitled to respect, but merely to inform them that the British
authorities would henceforth consider the sea-bed as being divided by the
line described therein, particularly in the course of their dealings with
PLC and BAPCO, the two competing oil companies concerned. In sum,
it appears clear to me that the 1947 letters purported only to express the
policy of the United Kingdom and had no legal significance whatsoever
regarding ownership of Janan Island.

56. In closing, I observe that the fact that Janan Island has always
been considered to be one of the Hawar group of islands appears to be
acknowledged by Qatar when it cites Lorimer’s 1908 description of the
Hawar Islands. Lorimer wrote that “the island (Jaruzar Hawar) is
adjoined on the north by Jazirats Rubadh and on the south by Jazirat
Janan” (see Memorial of Qatar, para. 5.38).

424
461 DELIMITATION AND QUESTIONS (SEP, OP. FORTIER)

57. For the foregoing reasons, I find that Janan, including Hadd
Janan, must be considered to be part of the Hawars over which Bahrain
has sovereignty. In the circumstances, I have thus voted against para-
graph 3 of the operative part of the Judgment.

MARITIME DELIMITATION

58. Although I have some serious reservations with the Court’s
reasoning in respect of certain aspects of the maritime delimitation,
particularly its treatment of Fasht al Azm, Qit’at Jaradah and Fasht
ad Dibal, I have decided to vote for paragraph 6 of the operative part of
the Judgment.

59. However, I wish to stress that I do not agree with that part of the
single maritime boundary that runs westward between Jazirat Hawar and
Janan. Since in my view Janan is part of the Hawars and thus belongs to
Bahrain, I agree with my colleague Judge Kooijmans that the boundary
should run south-westward between Janan and the coast of the penin-
sula. Since the Court, however, has ruled that Janan belongs to Qatar
and has drawn the maritime boundary on that basis, I have elected not to
express my disagreement by casting a negative vote.

(Signed) L. Yves Fortier.

425
